Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 1 of 12




                EXHIBIT A
             Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 2 of 12




                                         COMMERCIAL INVOICE

Exporter:                                                                      INVOICE No: 110170523
YANTAI LINGNAN CLOTHING CO. LTD.                                                         Date: 2017.05.23
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                  L/C NO:
SHANDONG CHINA                                                           From:                Dalian China
                                                                         To:                  LOS ANGELES CA
                                                                         By:                  Sea
                                                                         Vessel:              CMA CGA VOLGA
To:M/S                                                                   Voyage No.:          197GEW
SEDUKA JEANS，INC.,                                                       BL No.:              OTAO1705122
462 7TH AVENUE 9TH FLOOR                                                 B/L Date:            May 22, 2017
NEW YORK, NY 10018                                                       Ship Terms:          FOB DALIAN
(212)719-5500 x 106                                                      Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA            To : LOS ANGELES CA                 BY SEA
                         ETD SHA: 5/27/2017               ETA LGB      2017-06.17

                                                              Quantity         Unit Price              Amount
     Marks & Nos.                    Description                                                        FOB
                                                                PCS             PER PC                      USD

                      GOODS AS PER PI NO 20160824
PO:                   MENS JACKET
STYLE:                      PO:   STYLE:     COLOR:
COLOR:                 000141     7302RPM    BLACK              816              $5.93                 $4,838.88



                            PKG    34CTNS
                           G.W.    1902LBS
                            N.W.   1828LBS
                          L*W*H    30*22.5*16   INCHES




                        VOLUME 6.04CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                     TOTAL:        816 PCS                             $4,838.88
               Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 3 of 12




                                               COMMERCIAL INVOICE

Exporter:                                                                                  INVOICE No: 1101702
YANTAI LINGNAN CLOTHING CO. LTD.                                                                     Date: 2017.02.09
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                              L/C NO:
SHANDONG CHINA                                                                       From:                Dalian China
                                                                                     To:                  LOS ANGELES
                                                                                     By:                  AIR
                                                                                     Vessel:
To:M/S                                                                               Voyage No.:
SEDUKA JEANS，INC.,                                                                   BL No.:
462 7TH AVENUE 9TH FLOOR                                                             B/L Date:
NEW YORK, NY 10018                                                                   Ship Terms:
(212)719-5500 x 106                                                                  Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA                       To : LA,CA                           BY AIR
                         ETD SHA: 2/9/2017                           ETA LGB         2017-2-12

                                                                          Quantity         Unit Price               Amount
     Marks & Nos.                        Description                                                                 FOB
                                                                            PCS             PER PC                      USD

                      GOODS AS PER PI NO 20160824
PO:                   MENS JACKET
STYLE:                      PO:   STYLE:         COLOR:
COLOR:                  000173        7266SDM       BLACK/GRY HTR            96              $6.70                  $643.20
SIZE:                   000173        7266SDM     CHARCOAL/CHA HTR           72              $6.70                  $482.40
PACK:                   000173        7318SDM           BLACK               108              $6.50                  $702.00
QTY:                    000173        7318SDM           NAVY                 72              $6.50                  $468.00
                        000173        7323SDM           NAVY                 72              $7.00                  $504.00
                        000173        7323SDM           OLIVE                72              $7.00                  $504.00
                        000173        7328SDM       CHARCOAL/CAMO            96              $6.70                  $643.20
                        000173        7328SDM           NAVY                108              $6.70                  $723.60
                        000174        7219SDM           BLACK               192              $6.70                 $1,286.40
                        000174        7362SDM           BLACK               192              $6.50                 $1,248.00
                        000174        7318SDM           BLACK               120              $6.50                  $780.00
                            PKG    58CTNS
                           G.W.    1279LBS
                            N.W.   1170LBS
                          L*W*H    22*15*7.8   INCHES




                        VOLUME 2.4CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                         TOTAL:               1200 PCS                             $7,984.80
              Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 4 of 12


                                         COMMERCIAL INVOICE

Exporter:                                                                        INVOICE No: 110170615
YANTAI LINGNAN CLOTHING CO. LTD.                                                           Date: 2017.06.15
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                    L/C NO:
SHANDONG CHINA                                                             From:                Dalian China
                                                                           To:                  LOS ANGELES CA
                                                                           By:                  Sea
                                                                           Vessel:              YM ELIXIR
To:M/S                                                                     Voyage No.:          073E
SEDUKA JEANS，INC.,                                                         BL No.:              KKLUDL1377637
462 7TH AVENUE 9TH FLOOR                                                   B/L Date:            Jun 15, 2017
NEW YORK, NY 10018                                                         Ship Terms:          FOB DALIAN
(212)719-5500 x 106                                                        Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA             To : LOS ANGELES CA                  BY SEA
                         ETD SHA: 6/18/2017                ETA LGB      2017-07-05

                                                                Quantity         Unit Price              Amount
     Marks & Nos.                    Description                                                          FOB
                                                                 PCS              PER PC                      USD

                      GOODS AS PER PI NO 20160824
PO:                   MENS JACKET
STYLE:                  PO:       STYLE:     COLOR:
COLOR:                 000172 7218SDMNAV     NAVY                1,800             $6.70                $12,060.00
                        000172     7264SDMBLK      BLACK         2,400             $6.50                $15,600.00
                        000172     7360SDMGRY      DARK GREY      600              $6.70                 $4,020.00
                        000172     7360SDMGRN      ARMY GREEN     600              $6.70                 $4,020.00
                        000172     7318SDMNAV      NAVY          1,200             $6.50                 $7,800.00
                        000172     7319SDMBLK      BLACK         1,200             $6.75                 $8,100.00
                        000172     7362SDMNAV      NAVY           600              $6.50                 $3,900.00
                        000172     7323SDMNAV      NAVY          1,200             $7.00                 $8,400.00
                        000172     7361SDMBLK      BLACK         1,200             $6.85                 $8,220.00
                        000172     7361SDNNAV      NAVY          1,200             $6.85                 $8,220.00




                            PKG    600CTNS
                           G.W.    13260LBS
                            N.W.   13680LBS
                          L*W*H    22*15*7.8 INCHES




                        VOLUME 25.06CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                      TOTAL:       12000 PCS                            $80,340.00
              Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 5 of 12
                                           COMMERCIAL INVOICE

Exporter:                                                                            INVOICE No: 110170709
YANTAI LINGNAN CLOTHING CO. LTD.                                                               Date: 2017.07.09
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                        L/C NO:
SHANDONG CHINA                                                                 From:                Dalian China
                                                                               To:                  LOS ANGELES CA
                                                                               By:                  Sea
                                                                               Vessel:              YM ENHANCER
To:M/S                                                                         Voyage No.:          090E
SEDUKA JEANS，INC.,                                                             BL No.:              OTAO1707004
462 7TH AVENUE 9TH FLOOR                                                       B/L Date:            Jul 9, 2017
NEW YORK, NY 10018                                                             Ship Terms:          FOB DALIAN
(212)719-5500 x 106                                                            Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA              To : LOS ANGELES CA                     BY SEA
                         ETD SHA: 7/9/2017                  ETA LGB       2017/07/26

                                                                    Quantity         Unit Price               Amount
     Marks & Nos.                     Description                                                              FOB
                                                                     PCS              PER PC                      USD

                      GOODS AS PER PI NO 20160824
PO:                   MENS JACKET&WOMEN'S ACTIVE JACKET
STYLE:                  PO:       STYLE:     COLOR:
COLOR:                 000174 7264SDMNAV     NAVY                     456              $6.50                 $2,964.00
                        000174     7264SDMBLK       BLACK             432              $6.50                 $2,808.00
                        000174     7328SDMNAV       NAVY              576              $6.70                 $3,859.20
                        000174     7328SDMCHA       CHARCOAL          600              $6.70                 $4,020.00
                        000174     7318SDMBLK       BLACK            1,080             $6.50                 $7,020.00
                        000174     7318SDMNAV       NAVY             1,176             $6.50                 $7,644.00
                        000174     7319SDMBLK       NAVY              600              $6.75                 $4,050.00
                        000174     7323SDMOLI       OLIVE            1,152             $7.00                 $8,064.00
                        000174     7362SDMBLK       NAVY              360              $6.50                 $2,340.00
                        000174     7362SDNNAV       BLACK             408              $6.50                 $2,652.00
                        000176     S5675            BRIGHT BLUE      1,200             $6.40                 $7,680.00
                        000176     S5676            YELLOW NENO      1,176             $6.40                 $7,526.40
                        000176     R6858            BLUE SCUBA       1,200             $5.50                 $6,600.00
                        000176     R6859            ELECTRIC BLUE    1,200             $5.50                 $6,600.00




                            PKG    484CTNS
                           G.W.    10664LBS
                            N.W.   9506LBS
                          L*W*H    22*15*7.8 INCHES




                        VOLUME 21.3CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                       TOTAL:          11616 PCS                             $73,827.60
                Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 6 of 12




                                             COMMERCIAL INVOICE

Exporter:                                                                                 INVOICE No: 11170427
YANTAI LINGNAN CLOTHING CO. LTD.                                                                    Date: 2017.04.28
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                             L/C NO:
SHANDONG CHINA                                                                      From:                Dalian China
                                                                                    To:                  LOS ANGELES
                                                                                    By:                  AIR
                                                                                    Vessel:
To:M/S                                                                              Voyage No.:
SEDUKA JEANS，INC.,                                                                  BL No.:
462 7TH AVENUE 9TH FLOOR                                                            B/L Date:
NEW YORK, NY 10018                                                                  Ship Terms:
(212)719-5500 x 106                                                                 Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA                      To : LA,CA                           BY AIR
                         ETD SHA: 4/27/2017                         ETA LGB         2017-5-3

                                                                         Quantity         Unit Price               Amount
     Marks & Nos.                        Description                                                                FOB
                                                                           PCS             PER PC                      USD

                      GOODS AS PER PI NO 20161127
PO:                   CARGO SHORTS
STYLE:                     PO:    STYLE:         COLOR:
COLOR:                  000165                         BLACK CAMO          960              $3.05                 $2,928.00
                                      1373RPM
SIZE:                   000165                      GREEN CAMO             960              $3.05                 $2,928.00
PACK:                   000165                           BLACK             960              $3.05                 $2,928.00
QTY:                    000165        1375RPM            GREY              960              $3.05                 $2,928.00
                        000165                           KHAKI             960              $3.05                 $2,928.00
                            PKG    200CTNS
                           G.W.    4511LBS
                            N.W.   3714LBS
                          L*W*H    25*14*6 INCHES




                        VOLUME 7CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                          TOTAL:             4800 PCS                             $14,640.00
                Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 7 of 12




                                             COMMERCIAL INVOICE

Exporter:                                                                                 INVOICE No: 11170504
YANTAI LINGNAN CLOTHING CO. LTD.                                                                    Date: 2017.05.05
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                             L/C NO:
SHANDONG CHINA                                                                      From:                Dalian China
                                                                                    To:                  LOS ANGELES
                                                                                    By:                  SHIP
                                                                                    Vessel:
To:M/S                                                                              Voyage No.:
SEDUKA JEANS，INC.,                                                                  BL No.:
462 7TH AVENUE 9TH FLOOR                                                            B/L Date:
NEW YORK, NY 10018                                                                  Ship Terms:
(212)719-5500 x 106                                                                 Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA                      To : LA,CA                           BY SHIP
                         ETD SHA: 5/9/2017                          ETA LGB         2017-5-29

                                                                         Quantity         Unit Price               Amount
     Marks & Nos.                        Description                                                                FOB
                                                                           PCS             PER PC                      USD

                      GOODS AS PER PI NO 20161127
PO:                   CARGO SHORTS
STYLE:                     PO:    STYLE:         COLOR:
COLOR:                  000165                         BLACK CAMO         13,824            $3.05                $42,163.20
                                      1373RPM
SIZE:                   000165                      GREEN CAMO            20,136            $3.05                $61,414.80
PACK:                   000165                           BLACK             960              $3.05                $2,928.00
QTY:                    000165        1375RPM            KHAKI            3,288             $3.05                $10,028.40

                            PKG    1592CTNS
                           G.W.    33693.8LBS
                            N.W.   30183.9LBS
                          L*W*H    25*14*6 INCHES




                        VOLUME 57CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                          TOTAL:            38208 PCS                            $116,534.40
              Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 8 of 12




                                             COMMERCIAL INVOICE

Exporter:                                                                                 INVOICE No: 11170522
YANTAI LINGNAN CLOTHING CO. LTD.                                                                    Date: 2017.05.22
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                             L/C NO:
SHANDONG CHINA                                                                      From:                Dalian China
                                                                                    To:                  LOS ANGELES
                                                                                    By:                  SHIP
                                                                                    Vessel:
To:M/S                                                                              Voyage No.:
SEDUKA JEANS，INC.,                                                                  BL No.:
462 7TH AVENUE 9TH FLOOR                                                            B/L Date:
NEW YORK, NY 10018                                                                  Ship Terms:
(212)719-5500 x 106                                                                 Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA                      To : LA,CA                           BY SHIP
                         ETD SHA: 5/22/2017                         ETA LGB         2017-6-10

                                                                         Quantity         Unit Price               Amount
     Marks & Nos.                        Description                                                                FOB
                                                                           PCS             PER PC                      USD

                      GOODS AS PER PI NO 20161127
PO:                   CARGO SHORTS
STYLE:                     PO:    STYLE:         COLOR:
COLOR:                  000165        1373RPM          BLACK CAMO         10,320            $3.05                $31,476.00
PACK:                   000165                           BLACK            10,968            $3.05                $33,452.40
QTY:                    000165        1375RPM            KHAKI            10,056            $3.05                $30,670.80
                        000165                          charcoal          8,352             $3.05                $25,473.60
                            PKG    1654CTNS
                           G.W.    34569LBS
                            N.W.   31211LBS
                          L*W*H    25*14*6 INCHES




                        VOLUME 61CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                          TOTAL:            39696 PCS                            $121,072.80
             Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 9 of 12




                                          COMMERCIAL INVOICE

Exporter:                                                                          INVOICE No: 110170924
YANTAI LINGNAN CLOTHING CO. LTD.                                                             Date: 2017.09.24
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                      L/C NO:
SHANDONG CHINA                                                               From:                Dalian China
                                                                             To:                  LOS ANGELES CA
                                                                             By:                  Sea
                                                                             Vessel:              YM OAKLAND
To:M/S                                                                       Voyage No.:          068E
SEDUKA JEANS，INC.,                                                           BL No.:              OTAO1709128
462 7TH AVENUE 9TH FLOOR                                                     B/L Date:            Sep 24, 2017
NEW YORK, NY 10018                                                           Ship Terms:          FOB DALIAN
(212)719-5500 x 106                                                          Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA              To : LOS ANGELES CA                   BY SEA
                         ETD SHA: 9/24/2017                 ETA LGB       2017/10/11

                                                                  Quantity         Unit Price              Amount
     Marks & Nos.                     Description                                                           FOB
                                                                   PCS              PER PC                      USD

                      GOODS AS PER PI NO 20160824
PO:                   MENS JACKET&WOMEN'S ACTIVE JACKET
STYLE:                  PO:       STYLE:     COLOR:
COLOR:                 000240 7486LTWPNK     PINK                  1,800             $4.10                 $7,380.00
                        000240     7486LTWBLK       BLACK          4,200             $4.10                $17,220.00
                        000240     7477LTWBLK       BLACK          4,800             $4.10                $19,680.00
                        000240     7478LTWPNK       PINK           4,200             $4.10                $17,220.00




                            PKG 625CTNS
                           G.W. 4382LBS
                          L*W*H 22.5*14*8 INCHES




                        VOLUME 65CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                       TOTAL:        15000 PCS                            $61,500.00
             Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 10 of 12




                                           COMMERCIAL INVOICE

Exporter:                                                                           INVOICE No: 110171002
YANTAI LINGNAN CLOTHING CO. LTD.                                                              Date: 2017.10.02
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                       L/C NO:
SHANDONG CHINA                                                                From:                Dalian China
                                                                              To:                  LOS ANGELES CA
                                                                              By:                  Sea
                                                                              Vessel:              YM ENHANCER
To:M/S                                                                        Voyage No.:          092E
SEDUKA JEANS，INC.,                                                            BL No.:              OTAO1709129
462 7TH AVENUE 9TH FLOOR                                                      B/L Date:            Oct 2, 2017
NEW YORK, NY 10018                                                            Ship Terms:          FOB DALIAN
(212)719-5500 x 106                                                           Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA               To : LOS ANGELES CA                   BY SEA
                         ETD SHA: 9/24/2017                  ETA LGB       2017/10/11

                                                                   Quantity         Unit Price              Amount
     Marks & Nos.                      Description                                                           FOB
                                                                    PCS              PER PC                      USD

                      GOODS AS PER PI NO 20170428
PO:                   MENS JACKET&WOMEN'S ACTIVE JACKET
STYLE:                  PO:        STYLE:      COLOR:
COLOR:                 000221 7282SDMBLK      BLACK                 4,800             $5.50                $26,400.00
                        000221     7282SDMBLW        BLACK/WHITE    2,400             $5.50                $13,200.00
                        000221     7289SDMBLK        BLACK          1,728             $6.40                $11,059.20
                        000221     7514SDMCHA        CHARCOAL       2,544             $5.90                $15,009.60
                        000238     7282SDMBLK        BLACK           744              $5.50                 $4,092.00




                            PKG 509CTNS
                           G.W. 13213.2LBS
                          L*W*H 28.5*22*15.5 INCHES




                        VOLUME 81.5CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                        TOTAL:        12216 PCS                            $69,760.80
             Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 11 of 12


                                           COMMERCIAL INVOICE

Exporter:                                                                           INVOICE No: 110171105
YANTAI LINGNAN CLOTHING CO. LTD.                                                              Date: 2017.11.05
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                       L/C NO:
SHANDONG CHINA                                                                From:                Dalian China
                                                                              To:                  LOS ANGELES CA
                                                                              By:                  Sea
                                                                              Vessel:              YM OAKLAND
To:M/S                                                                        Voyage No.:          069E
SEDUKA LLC,                                                                   BL No.:              OTAO1711047
462 7TH AVENUE 9TH FLOOR                                                      B/L Date:            Nov 5, 2017
NEW YORK, NY 10018                                                            Ship Terms:          FOB DALIAN
(212)719-5500 x 106                                                           Country of Origin:   China

Country of origin of goods: CHINA
Shipping Terms:          From :   DALIAN,CHINA               To : LOS ANGELES CA                   BY SEA
                         ETD SHA: 11/5/2017                  ETA LGB       2017/11/22

                                                                   Quantity         Unit Price              Amount
     Marks & Nos.                      Description                                                           FOB
                                                                    PCS              PER PC                      USD

                      GOODS AS PER PI NO 20170428
PO:                   MENS JACKET&WOMEN'S ACTIVE JACKET
STYLE:                  PO:         STYLE:     COLOR:
COLOR:                         7275SDMBLK     BLACK                 1,800             $6.70                $12,060.00
                                   7392SDMBLK        BLACK          1,080             $5.50                 $5,940.00
                                   7384SDMBLK        BLACK           744              $6.50                 $4,836.00
                                   7284SDMBLK        BLACK          4,800             $5.70                $27,360.00
                                   7282SDMBLK        BLACK          2,880             $5.50                $15,840.00
                                   7279SDMCHA        CHARCOAL       2,400             $6.70                $16,080.00
                                   7289SDMBLK        BLACK           960              $6.40                 $6,144.00
                                   7515SDMCHA        CHARCOAL       2,592             $6.40                $16,588.80
                                   7397SDMBLK        BLACK          3,360             $7.10                $23,856.00




                            PKG 859CTNS
                           G.W. 10293.00LBS
                          L*W*H 28.5*22*15.5 INCHES




                        VOLUME 137.80CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                        TOTAL:        20616 PCS                            $128,704.80
             Case 1:19-cv-00266-GBD Document 1-1 Filed 01/09/19 Page 12 of 12

                                          COMMERCIAL INVOICE

Exporter:                                                                        INVOICE No: 000171122
YANTAI LINGNAN CLOTHING CO. LTD.                                                           Date: 2017.11.22
NO. 83 GUANHAI ROAD LAISHAN YANTAI                                                    L/C NO:
SHANDONG CHINA                                                             From:                Dalian China
                                                                           To:                  LOS ANGELES CA
                                                                           By:                  SEA
                                                                           Vessel:              ELENI T
To:M/S                                                                     Voyage No.:          1711S
SEDUKA LLC                                                                 BL No.:              OTAO1711191
462 7TH AVENUE 9TH FLOOR                                                   B/L Date:            2017.11.27
NEW YORK, NY 10018                                                         Ship Terms:          FOB DALIAN
(212)719-5500 x 106                                                        Country of Origin: China

Country of origin of goods: CHINA
Shipping Terms:         From :    DALIAN,CHINA            To : LOS ANGELES CA                   BY SEA
                        ETD SHA: 2017.11.27               ETA LGB       2017.12.14

                                                                Quantity         Unit Price               Amount
     Marks & Nos.                     Description                                                          FOB
                                                                 PCS             PER PC                       USD

                      GOODS AS PER PI NO 20170428
PO:                   MENS JACKET&WOMEN'S ACTIVE JACKET
STYLE:                  PO:       STYLE:      COLOR:
COLOR:                             7397SDM                         1,896           $7.10                $13,461.60
                                   7275SDM                         1,752           $6.70                $11,738.40
                                   7384SDM                           624           $6.50                  $4,056.00
                                   7282SDM                         1,224           $5.50                  $6,732.00
                                   7390SDM                           672           $6.60                  $4,435.20
                                   7279SDM                           936           $6.70                  $6,271.20
                                   7364SDM                         1,200           $11.00               $13,200.00
                                   7366SDM                         1,440           $11.00               $15,840.00
                                   7368SDM                         2,016           $11.00               $22,176.00
                                   7510SDM                         1,512           $11.00               $16,632.00
                                   7371SDM                         1,512           $11.00               $16,632.00
                                   7372SDM                         1,512           $11.00               $16,632.00
                                   7409SDM                         1,200           $11.00               $13,200.00
                                   7501SDM                         2,016           $11.00               $22,176.00
                                   7511SDM                         1,512           $11.00               $16,632.00
                                   7513SDM                         1,512           $11.00               $16,632.00




                            PKG 914CTNS
                           G.W. 21500KGS
                          L*W*H 28.5*22*15.5 INCHES




                        VOLUME 169.5CBM

            WE CERTIFY THAT NO SOLID WOOD PARCKING IS USED IN THIS SHIPMENT.




                                                      TOTAL:       22536 PCS                            $216,446.40
